DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to EFD in 03/12/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

12. (Currently Amended) The system of claim 11, wherein the one or more hardware processors 
calculate, a second data exposure score associated with each allocated agents from the set of competent agents based on a second trust value associated with each of the allocated agent and a second risk value associated with the task allocated to each allocated agent; 
identify, an anomalous agent from the set of competent agents, based on the comparison between the first data exposure score associated with each allocated agent and the second exposure score associated with each allocated agent, wherein an alert is created based on a difference between the first data exposure score and the second data exposure score; and 
update, a privacy budget associated with each allocated agent by decrementing the second data exposure score from a predetermined privacy budget value associated with each 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 11, and 20.

Finch et al. (US 2016/0078348 A1) teaches a mechanism for automatic case assignment utilizing features from the case and generates an initial case assignment matrix matching the task to a plurality of caseworkers based on the extracted features, a caseworker relationship graph, and an entity relationship graph. A personnel filter filters the initial case assignment matrix based on expertise, availability, and caseload of the plurality of caseworkers to form a final caseworker assignment. The mechanism assigns the case to an identified caseworker based on the final caseworker assignment.
Jones et al. (US 10,049,332 B2) teaches accessing task information to be assigned to resources for handling, determining capability information of the resources available, selecting a queue of a resource for each task based on an evaluation of the task against a set of rules. The set of rules including task information for each task in the multiple tasks, the accessed queue information, and the accessed capability information.
Swierz, III (US 2012/0215578 A1) teaches a method for managing allocation of tasks. Information concerning employees is input into a database by the manager and the employees, 
Brodersen et al. (US 2005/0091098 A1) teaches assigning resources to tasks utilizing assignment rules of tasks, determine candidates, evaluate each candidate based on assignment rules, and determine the closest fitting for a task.

The features “simultaneously identifying, by the one or more hardware processors , a conflict value associated with the set of categorized tasks and the set of competent agents based on a predefined task conflict matrix, wherein the predefined task conflict matrix comprises one or more combinations of the categorized tasks, and a privacy breach associated with each competent agent while executing each combination of the categorized task…allocating, by the one or more hardware processors , each categorized task with a competent agent from the set of competent agents based on a plurality of allocation parameters, wherein the plurality of allocation parameters comprising the first data exposure score, the conflict value, an operational cost associated with each competent agent and a predetermined privacy budget associated with each competent agent” when taken in the context of the claim were not taught in the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pandya (US 2009/0281879 A1) METHODS FOR ANALYZING JOB FUNCTIONS AND JOB CANDIDATES AND FOR DETERMINING THEIR CO-SUITABILITY
Richardson (US 7,069,229 B1) Method and apparatus for planning and monitoring multiple tasks and employee work performance based on user defined criteria and predictive ability
Trefler et al. (US 8,335,704 B2) Methods and apparatus for work management and routing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195